DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/238,967 filed on 4/23/2021 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority as a CON of Non-Provisional Application 16/141,106000 filed on 9/25/2018 now Patent 11,016,958 B2, which claims benefit of a Provisional Application 62/565,580 filed on 9/2/2017.

Drawings
The Applicant's drawings filed on 4/23/2021 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 4/29/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [0081], and Figure 1 in the Applicant’s instant disclosure. Therefore, the method of claims 1-7 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1, 8 and 15; the claims recite “configuring an in-memory…” which renders the claims indefinite because it is unclear as when is the “in-memory” being created or generated in order to be configured. Clarification is respectfully required.
	
	As per claims 1, 8 and 15; the claims recite “creating a connection between the one or more components or entities and a target for output data” and “the continuous query is configured to execute on the change data for the key attribute of the in-memory table to generate events comprising data for a third attribute associated with a subsection of the query group stage…” which render the claims indefinite. The claims no guidance as what purpose the generated “events” are recited in the claims and/or how the generated “events” is being used for tangible result? Whether the generated “events” are the output data to the target? Clarifications and/or corrections are respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“associating a change data capture system with a database table or online transaction processing (OLTP) table, wherein each event of change data for the database table or the OLTP table is associated with an operation type and a set of attributes for the table attribute, and wherein a first attribute of the set of attributes represents a first state of the change data before a transaction and a second attribute of the set of attributes represents a second state of the change data after the transaction;
connecting the change data capture system with a destination configured to receive a stream of events comprising each event of change data for the database table or the OLTP table from the change data capture system, wherein the destination is part of an event processing network;
initializing a creation application to configure one or more components or entities of the event processing network for processing the stream of events;
creating, by the creation application, a connection between the destination and the one or more components or entities;
creating, by the creation application, a connection between the one or more components or entities and a target for output data;
configuring, a query group stage of the creation application, an in-memory table, wherein the configuring comprises specifying a token for each operation type used in the change data, and mapping of the first attribute and the second attribute of the database table or the OLTP table to a key attribute of the in-memory table; and
configuring, a query group stage of the creation application, a continuous query for the change data within the in-memory table, wherein the continuous query is configured to execute on the change data for the key attribute of the in-memory table to generate events comprising data for a third attribute associated with a subsection of the query group stage, wherein the third attribute is an operation performed as part of the continuous query within the subsection of the query group stage”, as recited in the independent claims 1, 8 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/27/2022